Citation Nr: 0610913	
Decision Date: 04/17/06    Archive Date: 04/26/06

DOCKET NO.  04-40 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nancy McElwain, Associate Counsel


INTRODUCTION

The veteran had active service from November 1951 to November 
1954.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 decision by the 
Department of Veterans Affairs (VA) Montgomery, Alabama 
Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran claims to have bilateral hearing loss and 
tinnitus as a result of in-service noise exposure.  The 
veteran's DD-214 indicates that he served in Korea as an 
Airman during the Korean War.  The veteran's separation 
examination does not report any audiological examination 
results.  

VA treatment records indicate that the veteran has mild to 
severe hearing loss.  The treatment records also indicate 
that hearing evaluations were conducted annually, but the 
results, and records, of those evaluations are not associated 
with the claims folder.  Consequently, the record on appeal 
is deficient in that it lacks potentially relevant evidence 
which could reveal information essential to the determination 
whether relief can be granted to the veteran.  These records 
should be obtained.  

The VA must provide a medical examination when necessary to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d).  Based 
upon the veteran's current diagnosis of bilateral hearing 
loss and his service as an airman during the Korean War, a VA 
examination is necessary to determine if a link exists 
between the veteran's current hearing loss and his active 
duty service.  



Accordingly, the case is REMANDED for the following action:

1.  The RO should request copies of all 
relevant treatment records which are not 
currently associated with the claims 
folder, particularly treatment records 
from the Birmingham VA Medical Center.  

2.  The veteran should be afforded a VA 
audiology examination to determine the 
nature and etiology of any hearing loss 
disorder which the veteran may currently 
have.  The claims folder must be 
available for review by the examiner in 
conjunction with the examination and this 
fact should be acknowledged in the 
report.  The examiner should specifically 
comment as to whether it is at least as 
likely as not (i.e. to at least a 50-50 
degree of probability) that any currently 
found hearing loss or tinnitus is related 
to acoustic trauma during service. 

2.  Following any additional development 
deemed appropriate, the veteran's claim 
should again be reviewed.  If the 
benefits sought are not granted, the RO 
should issue a supplemental statement of 
the case and allow the veteran an 
appropriate opportunity to respond.  
Thereafter, the claim should be returned 
to the Board for further appellate 
review.  The Board intimates no opinion 
as to the ultimate outcome of this case

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

